340 S.W.3d 351 (2011)
Lisa BAJEMA, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72902.
Missouri Court of Appeals, Western District.
April 26, 2011.
Lisa Bajema, Appellant Pro-se.
Shelly A. Kintzel, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Lisa Bajema appeals from the Labor and Industrial Relations Commission's decision that she was overpaid unemployment benefits during a period in which she was not eligible to receive benefits. On appeal, Bajema contends that the Division of Employment Security should not be able to recoup the benefits she received because the overpayments resulted from the Division's errors and not from Bajema's actions. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).